Title: From Alexander Hamilton to William Simmons, 25 November 1799
From: Hamilton, Alexander
To: Simmons, William


          
            Sir,
            NY. Nr. 25 99
          
          I have directed Ebenezer Stevens Esr. to sell the four horses that were purchased for the accommodation of Major Hoops and Captain Stille lately sent on public service to Niagara. I have likewise directed Elias B. Dayton Esr. Contractor for New Jersey to sell a baggage waggon and four horses purchased for Maj the use of Major General Pinckney—
          I mention these things to you as they will be items in the Settlement of accounts—
          Mr. Simmons—
        